Citation Nr: 1417729	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  13-12 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1981 to June 1984 and May 1988 to August 1997. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for PTSD.  

With respect to the Veteran's claim, VA treatment records show the Veteran as also having a diagnosis of depression, NOS.  The United States Court of Appeals for Veterans Claims (Court) has held that the Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, in accordance with Clemons, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.

The Veteran testified at a September 2013 hearing held before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the electronic records maintained in the Virtual VA system.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that he has a psychiatric disability, claimed as PTSD, as result of his military service.  Specifically, he asserts that his current psychiatric disability is the result of being involved in a motor vehicle accident during service, in which three German civilians who were in the other car involved were killed. 

Service Treatment Records

A review of the Veteran's service treatment records associated with the claims file reveals that treatment records regarding the Veteran's motor vehicle accident in Germany are not included.  At his Board hearing in September 2013, the Veteran testified that following the accident, he was taken to the U.S. Army Hospital in Bremerhaven, Germany for treatment.  It does not appear that in-patient clinical records were requested.  On remand, efforts to obtain these treatment records should be made.
    
Stressor Verification

The RO contacted the Defense Personnel Records Information Retrieval System (DPRIS) for independent verification of the Veteran's PTSD stressor.  In November 2010, DPRIS responded that they were able to locate seven reports regarding motor vehicle accidents in 1983, but were unable to locate documentation verifying that personnel assigned to the Veteran's unit were among the casualties.  The Veteran has, however, alleged that the accident involved three German civilians that were killed.  Therefore, the Board finds that further development, including contacting the appropriate police authorities, is needed before this claim can be decided on the merits.  Also, since an April 2003 general medical VA examination notes that the accident in Germany occurred in 1984, the search should be expanded to include both 1983 and 1984.  




VA Treatment Records

At his September 2013 Board hearing, the Veteran stated that he continues to seek psychiatric treatment at the VAMC Central Arkansas Veterans Healthcare System.  The claims file contains VA treatment records from the Veteran's initial mental health evaluation in April 2010 to August 2010, and then records from June 2012.  On remand, the veteran's complete VA treatment records, from August 2010 to present, should be obtained.   

VA Examination

The Veteran was afforded a VA examination in June 2012 regarding his psychiatric disability.  The examiner found that the Veteran did not meet the criteria for PTSD.  The examiner explained that while the Veteran did report a stressor, he did not report enough symptoms consistent with a diagnosis of PTSD.  The examiner also noted that the Veteran did report "depression related to ruminative thoughts about accident, unemployment, and physical pain."  While the examiner noted that the Veteran reported depression, he did not diagnose any other mental disorders, and failed to address the Veteran's 2010 VA diagnosis of depression, NOS, rule out PTSD (related to MVA 1983) in his opinion.  As such, the June 2012 VA examination is inadequate, and an additional examination is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), Records Management Center (RMC), and any other appropriate location, to request in-patient clinical records for the Veteran from the U.S. Army Hospital, Bremerhaven, Germany, dated from 1983 to 1984.  All records obtained should be associated with the claims folder or Virtual VA eFolder.

2.  The AOJ must undertake any necessary development to independently verify the Veteran's alleged stressor.  The U.S. Army Crime Records Center, U.S. Army Criminal Investigation Command (Criminal Investigation Division (CID)), local police authorities (Polizei), or other appropriate agencies should be contacted.  The agencies contacted should provide any available information with regard to the Veteran's involvement in a motor vehicle accident in and around Frankfurt, Germany, from January 1983 to December 1984, in which three German civilians were killed.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, the AOJ must notify the Veteran and his representative of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.

3.  Obtain any updated VA treatment records from the VAMC Central Arkansas Veterans Healthcare System and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since August 2010.

4.  After all of the above requested development is complete, schedule the Veteran for a VA mental disorders examination.  The complete claims folder (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) must be reviewed in conjunction with the examination, and the examiner must clearly state that such was accomplished.  Any testing deemed warranted should be accomplished.   All indicated tests and studies should be performed.  

The examiner is asked to address the following:

A)  The examiner should identify the Veteran's currently diagnosed psychiatric disorders.  The presence or absence of depression and PTSD should be discussed.

B)  If PTSD is diagnosed, then the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that PTSD is related to the Veteran's active military service, to include any motor vehicle accident or fear of hostile military or terrorist activity. 

C)  If a psychiatric disorder other than PTSD is diagnosed, then the examiner is asked to state whether it is at least as likely as not (a 50 percent probability or greater) that the currently diagnosed psychiatric disorder was incurred in, or is otherwise etiologically related to, the Veteran's active military service.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.

5.  Thereafter, readjudicate the Veteran's claim.   If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



